Citation Nr: 9901302	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an evaluation for multiple actinic 
keratoses, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of basal cell carcinoma of the right ear. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to May 
1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 16, 1991, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied service connection for 
multiple actinic keratoses and residuals of basal cell 
carcinoma of the right ear.  A January 1993 decision of the 
Board granted service connection for those disabilities.  The 
RO, in a July 1993 rating action, effectuated the grant of 
service connection and assigned noncompensable ratings for 
each disability.  The current appeal stems from the July 1993 
rating action.  The case was remanded in March 1996 and again 
in December 1996.  A September 1998 rating action granted a 
10 percent disability rating for multiple actinic keratoses 
but confirmed and continued a noncompensable rating for the 
service-connected residuals of basal cell carcinoma of the 
right ear.  The case has now been returned for further 
appellate adjudication.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that he has had repeated 
recurrences of actinic keratoses and that his skin 
disabilities are more severely disabling than contemplated by 
the current disability evaluations.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
multiple actinic keratoses and the claim for an increased 
(compensable) evaluation for residuals of basal cell 
carcinoma of the right ear.  


FINDINGS OF FACTS

1.  The veteran has multiple actinic keratoses of the 
forehead, face, forearms, and hands manifested by itching and 
burning but there are no keloid, adherent, depressed, 
ulcerated, tender, painful, swollen, inflamed, markedly 
discolored or herniated scars and there is no tissue loss nor 
functional impairment of any part affected and there is not 
more than moderate disfigurement.  

2.  A basal cell carcinoma of the right ear was excised 
leaving no residual disfigurement or symptomatic scaring and 
there has been no recurrence of the basal cell carcinoma.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for multiple actinic keratoses have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.21, DCs 7800 and 7819 (1998).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of basal cell carcinoma of the right ear have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, DCs 7818 and 78198 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial assignment of a rating following the award of 
service connection is part of the original claim [and thus] 
when a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
as previously determined in the December 1996 Board remand, 
the claims on appeal are well grounded.  VA therefore has a 
duty to assist him in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 
(1995); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the case was remanded in March 1996 and December 1996 
to afford the veteran VA rating examinations and to determine 
what treatment he has received for the disabilities at issue 
and to obtain all such treatment records.  

During this appeal the veteran has been afforded VA rating 
examinations in April 1993, June 1996, and July 1997 and at 
the time of the 1996 and 1997 rating examinations color 
photographs of the veterans skin disabilities were taken and 
are on file.  Also, in February 1997 the veteran stated that 
the only treatment he had received for his skin disabilities 
had been at a VA medical facility in Richmond, Virginia.  VA 
outpatient treatment (VAOPT) records from that facility from 
1990 to 1996 have been obtained and are on file.  

No further evidentiary or procedural development has been 
requested nor is any need for such development apparent to 
the Board.  It is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

On VA dermatology examination in April 1993 the veteran 
complained of itching of his hands.  On examination he had a 
well-healed scar on the right ear as well as three 1 to 2 
millimeter (mm.) scaling papules on his hands.  The diagnoses 
were a history of basal cell carcinoma, treated in 1991, and 
actinic keratosis (consisting of the three noted papules).  

On VA dermatology examination in June 1996 the veteran 
reported having had skin cancer removed from his right ear 
within the last 3 years but he did not currently have any 
complaints of skin cancer.  He also stated that his 
previously treated actinic keratoses were not currently 
symptomatic.  On examination there was a small 1.0 centimeter 
(cm.) flat depigmented white area on his right ear (at the 
site of the post-operative scar).  There were five small 
macular areas of depigmentation on the left ear (related to 
past freezing with liquid nitrogen).  There were seven areas 
of depigmentation on his right arm (also related to past 
freezing with liquid nitrogen).  There was also a vaccination 
scar on his left arm.  

With respect to the scarring there was no keloid formation, 
adherance, herniation, inflammation, swelling, depression, 
ulceration or impairment of vascular supply.  Also, the scars 
did not cause limitation of function of the parts affected.  

Nine color photographs were taken, six of which depict the 
veterans forearms and three of which depict his right ear.  

The diagnoses were a scar of the right ear related to prior 
surgery for skin cancer; multiple areas of hypopigmentation 
of the right and left arms from freezing (with liquid 
nitrogen) of actinic keratoses; and sun damaged skin (actinic 
keratoses).  

VAOPT records reveal that the veteran has been treated for 
basal cell carcinoma of the right ear and actinic keratoses 
since 1990.  In February 1996 he complained of having a 
pruritic rash on his hand and forehead.  He reported having a 
rash on his hands for 4 to 5 weeks which caused itching and 
burning.  He had used antibacterial ointment with some 
improvement.  On examination there was a maculopapular and 
erythematous rash 2 to 4 mm. in the early stage with larger 
crusted lesions.  In October 1996 he complained of multiple 
vesicular lesions on his scalp which were tender and erupted 
pus-like fluid on manipulation.  The problem had been ongoing 
for 10 to 15 years and had a course marked by exacerbations 
and remissions.  There was no pruritis.  He had tried 
multiple ointment for the condition without relief.  

On VA dermatology examination in July 1997 it was reported 
that the veteran had been treated in the past for skin 
problems related to excessive exposure to sun light during 
service and was now developing new actinic keratoses each 
year.  They began on the tops of his ears and were now 
present on his forehead, face, arms and hands.  There were 
asymptomatic except for occasional stinging.  There had been 
no recurrence of the basal cell carcinoma which had been 
surgically removed from his right ear.  Subjectively, he 
complained of occasional stinging from the actinic keratoses.  
The biopsy site of the right ear, from basal cell carcinoma, 
was well healed and hardly noticeable and was asymptomatic.  

On examination there was a 1.5 cm. keratosis on the condra of 
the right ear.  There were small keratoses on the pinna 
(helix) of the right ear.  He had several, five to six, 
actinic keratoses on his forehead without scaling.  He had 
actinic keratoses on his arms and hands (demonstrated on 
photographs).  He had a 1.5 cm. long well-healed flesh-
colored flat scar on the condra of the right ear but there 
was no evidence of recurrence of the basal cell carcinoma.  
In sum, it was noted that he had multiple actinic keratoses 
of the face, arms, and hands and there was no recurrence of 
the basal cell carcinoma of the right era.  There were no 
nervous manifestations.  The actinic keratosis of the right 
ear was noticeable.  

Twelve color photographs were taken, six of which depict the 
veterans forearms and hands, and six of which depict the 
veterans face, forehead, and ears.  

The diagnoses were multiple actinic keratoses of the face, 
ears, arms, and hands and a history of basal cell carcinoma 
of the right ear.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The July 1993 and September 1998 rating actions have cited 38 
C.F.R. § 4.118, DCs 7800 and 7819 (1998) in the evaluation of 
the service-connected actinic keratoses and cited 38 C.F.R. 
§ 4.118, DCs 7818 and 7819 in the evaluation of the service-
connected residuals of basal cell carcinoma.  

38 C.F.R. § 4.118, DC 7818 provides that new malignant skin 
growths are to be rated as scars, on the basis of 
disfigurement, etc., on the extent of constitutional symptoms 
and physical impairment.  

38 C.F.R. § 4.118, DC 7819 provides that new benign skin 
growths are to be rated as scars, on the basis of 
disfigurement, etc., and that unless otherwise provided, DCs 
7807 through 7819, are to be rated as eczema, dependent upon 
location, extent, and repugnance or otherwise disabling 
character of manifestations.  

Under 38 C.F.R. § 4.118, DC 7806, eczema when manifested by 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
rating.  When eczema is manifested by exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, a 10 percent rating is warranted.  When eczema is 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  When eczema is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating is warranted.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118.  

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation.  Severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Disfiguring scars with complete or exceptionally 
repugnant deformity of one side of face, or marked or 
repugnant bilateral disfigurement, warrant a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent; the 30 
percent to 50 percent; and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

Analysis

Actinic Keratoses

The veteran has recurrences of actinic keratoses, which 
fluctuate in the severity and affect his forehead, face, 
forearms, and hands.  However, there is no clinical evidence 
that the skin disability or resilient manifestations cause 
any functional impairment.  There is also no evidence that 
any resilient scars from freezing with liquid nitrogen are 
keloid, adherent, depressed, ulcerated, tender, painful, 
swollen, inflamed, markedly discolored or herniated and there 
is also no tissue loss.  

The evidence reveals that the clinical symptoms of the 
multiple actinic keratoses are sensations of itching 
(pruritis) and burning.  The clinical descriptions of the 
skin disorder and the photographs taken at the time of the 
1996 and 1997 VA dermatology examinations reveal that there 
is not more than moderate disfigurement.  Moreover, there is 
no involvement of the eyelids or lips.  There are also no 
systemic or nervous manifestations.  

Accordingly, an evaluation in excess of 10 percent for 
actinic keratoses is not warranted.  

Basal Cell Carcinoma

The residual scarring from the excision of a basal cell 
carcinoma of the veterans right ear is barely discernible 
and the scarring is not otherwise shown to be symptomatic, 
disfiguring or repugnant nor to cause any functional 
impairment.  Equally important, there has been no recurrence 
of the basal cell carcinoma.  

In other words, since the excision of a basal cell carcinoma 
of the veterans right ear this condition has been completely 
asymptomatic.  Thus, a compensable evaluation is not 
warranted.  

Extraschedular Consideration

The Board finds that there are no circumstances of an 
exceptional or unusual for an extraschedular evaluation 
because there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, No. 96-282, 
slip op. at 5 (U.S. Vet. App. Nov. 17, 1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An evaluation in excess of 10 percent for multiple actinic 
keratoses is denied.  

An increased (compensable) evaluation for residuals of basal 
cell carcinoma of the right ear is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
